Citation Nr: 1421731	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-14 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a disorder of the right Achilles tendon, claimed as secondary to a service-connected left ankle disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability, to include entitlement to any separate compensable ratings. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to January 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Philadelphia, Pennsylvania dated in April 2010 and October 2010.

In November 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional relevant evidence after the most recent supplemental statement of the case and included a waiver of his right to have that evidence considered initially by the RO.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A cervical spine disability is not related to service or to any service-connected disability; arthritis did not become manifest within one year of service separation.  

2.  A disability of the right Achilles tendon is not related to service or to any service-connected disability.  

3.  The Veteran's right knee disability has been manifested by arthritis, with painful motion that is not limited to a compensable degree, with no recurrent subluxation, and no meniscal involvement; the extent present at all, lateral instability is no more than slight.  

4.  The schedular criteria for a TDIU are met; however, the combined effect of the Veteran's service-connected disabilities have not rendered him unemployable.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service and is not proximately due to or a result of any service-connected disability; cervical arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A right Achilles tendon disability was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for separate 10 percent rating for arthritis with limited motion of the right knee are met; the criteria for a rating in excess of 10 percent for limited motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

4.  The criteria for a rating in excess of 10 percent for lateral instability or recurrent subluxation of the right knee, or any separate compensable ratings, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2013).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection -- Cervical Spine

The Veteran is seeking service connection for a cervical spine disability which he claims was incurred directly in service.  

Regarding the nature of the current disability, a February 2007 MRI reveals degenerative intervertebral disc phenomena with disc protrusion and a spondylitic ridge at C5-6 producing an impression upon the anterior aspect of the spinal cord.  A February 2010 MRI reveals disc herniations at C5-6 and C6-7, each with spinal cord impingement.  A May 2013 MRI shows similar results, but with an increase in spondylosis at C5-6.  

The Veteran was examined by VA in June 2010.  He reported that he injured his back in a fall while on a march in service.  He reported that, at the time of the injury, the pain was in the lower back; however, when discharged in 1998, he noted a diminished range of motion in the neck, but no pain, and "does not believe this was evaluated."  The Veteran reported that, since 2005, he has had persistent severe neck pain.  The Veteran reported that he had been diagnosed previously with a fracture of the vertebral bodies, but the June 2010 examiner found that fractures "were not described on the MRI."  The examiner opined that the onset of symptoms appears to have occurred after leaving the service and is thought less likely than not related to military service, unless there is evidence that significant changes were present at the time of service separation.  

In order to resolve some of the uncertainties noted by the June 2010 examiner, an opinion was obtained by a VA physician based on claims file review in September 2010.  The physician noted two in-service incidents not previously noted by the Veteran.  In August 1992, the Veteran was involved in a motor vehicle accident at which time he was evaluated for a cervical and upper-back strain.  He was also involved in another motor vehicle accident in February 1997.  A cervical spine X-ray was taken at that time and was negative.  The diagnosis was acute musculoskeletal strain.  The service separation examination included normal clinical findings for the neck and spine.  

After reviewing these records, the physician opined that, based on the normal examination at separation, the current cervical disc disease is not due to service.  The examiner's rationale was that there is "no evidence based literature that I am aware of that associates a normal exam of the cervical spine resulting in cervical spine disease.  Normal exam of the cervical spine and normal X-rays of the cervical spine while in the service leading to cervical disc diagnosis 13 years after his discharge from the service."  

The Veteran submitted an opinion from his private physician in December 2013.  Noting current diagnoses of cervical spondylosis and cervical degenerative disc disease, the physician opined that "[i]t is likely that his spine issues are a result of his military service."   

In comparing the conflicting opinions in this case, the Board finds it significant that the September 2010 opinion includes a rationale that, while awkwardly worded, is consistent with the record which demonstrates normal X-rays taken after the motor vehicle accidents in service, as well as normal clinical findings for the neck and spine at service separation in December 1997.  In addition, it is supported by a VA examination conducted in February 1998, shortly after service separation, at which time the Veteran's lumbar complaints were noted and evaluated.  While the Veteran described numerous other musculoskeletal complaints, he made no reference to limited neck motion or pain in the cervical spine, and an evaluation of the head and neck contained no pertinent findings.  Moreover, no diagnosis pertaining to the cervical spine was rendered.  

The lack of notation of cervical/neck symptoms in the February 1998 examination is also consistent with the Veteran's initial post-service claim in December 1997.  The Veteran recounted several service-related claims, but did not mention his neck or cervical spine.  While the Veteran now asserts that he had limited neck motion at service separation, this was not found on the service separation examination or on the February 1998 examination.  While the Veteran now reports that his neck was not evaluated at service separation, this is not accurate.  It was evaluated at service separation, and again 2 months later.  

While inaction regarding filing a specific claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure regarding several other issues.  In such circumstances, it is more reasonable to expect a complete reporting than a partial reporting of symptomatology.  Thus, the Veteran's inaction regarding a claim for a cervical spine or neck disorder, when viewed in the context of action regarding several other claims, is reasonably interpreted as indicative of the lack of pertinent symptomatology at that time.  

Also weighing against the private opinion, physical therapy records from November 2001 to February 2002 pertain mainly to a thoracic spine disorder, but also contain relevant findings for the cervical spine.  Notably, the Veteran reported difficulty turning to look over his shoulder, and the examiner found that cervical spine bending was possible only to 75 percent of normal; however, the Veteran described the onset of these symptoms as two weeks prior when he was lifting his child.  There was still no specific cervical spine diagnosis at that time, several years after service separation.  Symptoms were attributed to a thoracic sprain/strain.  There was also no pertinent diagnosis at the time of a November 2002 VA examination, and a cervical spine X-ray was read as normal.  These facts weigh decidedly against the private opinion, but were not addressed by the private physician.  

While the VA opinion contains a rationale that is consistent with the record, the private opinion contains no rationale whatsoever.  This is significant because the normal clinical findings and diagnostic studies in service conflict with the private physician's findings that the current disabilities are a result of service, and an explanation of how this conflict was resolved by the physician would reasonably be expected.  

Also unexplained by the private physician is the fact that the Veteran has reported the onset of persistent severe neck pain as being in 2005, several years after service.  While an etiological relationship to service is not precluded by such a delayed onset of significant symptoms, it certainly begs an explanation.  The Board observes that the weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board notes that the lack of discussion of the private physician's rationale also raises the possibility that the factual premise of the opinion may not be accurate.  As discussed above, the Veteran has reported that, at the time of his separation examination he had a diminished range of motion in the neck, but in fact, the examination report reflects that the Veteran's neck and spine were evaluated and were each found to be clinically normal.  To the extent the Veteran's vague account of having been diagnosed previously with fracture of the vertebral bodies relates to service, the normal findings at separation and the normal X-ray findings conflict with that recent assertion as well.

Moreover, the Veteran completed a report of medical history at service separation on which he reported a history of a back injury and recurrent back pain, but did not report any such symptoms with respect to the neck or cervical spine.  Had the Veteran "noted" symptoms with respect to his neck, such as limited motion, it is reasonable to expect that he would have reported such symptoms on the medical history report, completed and signed by him.  

The Board finds that these recent assertions made by the Veteran relating the onset of current chronic cervical spine symptoms to service are not accurate.  The normal examination findings and the Veteran's report of medical history at service separation are more reliable than the Veteran's recent account.  Thus, the private physician's understanding of the history of the Veteran's cervical spine symptoms would appear also to be inaccurate.  In this case, the Board assigns greater probative weight to the better explained VA opinion than to the unexplained private opinion.  

The Board understands the Veteran's assertion that he injured his back in service and that this injury affected all parts of his spine including his neck.  However, this assertion conflicts with the preponderance of the clinical evidence in this case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that the inaccuracy of the Veteran's recent account of onset of symptoms undermines the accuracy of his opinion as well.  

While the Veteran based his claim on an assertion of in-service onset of the cervical spine disability, on the VA Form 9, he asserted that the herniated disc was a result of instability caused by "[t]he service connected injury."  The Board notes that even the private opinion submitted by the Veteran does not support this assertion but purports to relate the disability directly to service.  The Veteran's attempt to relate the onset of a cervical spine disability to instability caused by a service-connected disability, presumably the back injury, is not competent evidence.  Establishing a relationship between the onset of cervical disc disease to postural abnormalities remote in time from any injury requires medical knowledge.  The Veteran's assertion is not probative evidence.  Moreover, as the only evidence that the Veteran's claimed disability is related to a service-connected disability is his own conclusory generalized lay statements, unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted.  

As the evidence deemed most credible does not relate a current disability of the cervical spine to service, the Board concludes that service connection for a cervical spine disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection - Right Achilles Tendon

The Veteran is seeking service connection for a disorder of the right Achilles tendon.  The Veteran does not assert that he injured his right Achilles tendon in service or that he incurred a disability of the right Achilles tendon as a direct result of service.  The Veteran's sole assertion with regard to causation is that the right Achilles tendon disability resulted from an altered gait which in turn was caused by his service-connected knee, ankle, and back disabilities.  As the evidence pertinent to service supports a finding that there was no injury or disease of the right Achilles tendon in service, and as the Veteran is in complete agreement with this finding, the Board will state its findings summarily regarding direct service connection.  The Board finds that an Achilles tendon disability is not directly related to service.  

A VA examination was conducted in March 2010.  The Veteran reported to the VA examiner that he injured his right Achilles tendon in July 2008 while playing basketball and underwent corrective surgery on the tendon in July 2008.  The examiner opined that the Veteran's right Achilles tendon condition is not caused by or a result of the Veteran's service-connected left ankle and back disabilities, but was caused by a 2008 basketball injury.  The rationale was based on the history and physical examination of the Veteran and review of the claims file.    

The Veteran submitted a private opinion dated in November 2013.  The examiner noted that it was the Veteran's contention that the left ankle injury caused intermittent limping and "set him up" for many of his musculoskeletal issues.  The examiner asserted that "this is not an unreasonable consideration as given this ankle dislocation and its subsequent cause of persistent dysfunction at the ankle, certainly [the Veteran's] gait has been altered.  Also the aggressiveness of his military service certainly could be responsible for many of the conditions that we have dealt with over the years."  

In comparing these conflicting opinions, the Board notes initially that the second sentence of the private opinion is not only inconclusively stated, it also runs counter to the Veteran's assertions.  The Veteran does not contend that his Achilles tendon injury is directly related to service nor does the post-service onset of symptoms suggest such a relationship.  Nevertheless, the assertion by the physician that there "could be" a relationship naturally allows for the opposite conclusion as well.  It establishes only the possibility of a relationship and does not attempt to fix or determine the probability of a relationship.  Of course, no one would contend that such a relationship is impossible.  The United States Court of Appeals for Veterans' Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Regarding the statement that the Veteran's secondary service connection theory is not unreasonable, this is also an inconclusive opinion.  No one would assert or has asserted that the theory is unreasonable.  The standard is not whether an asserted relationship is reasonable, but whether, given the evidence in a particular case, there is at least a 50 percent probability that it is accurate.  The physician's statement does not purport to establish this level of certainty, or indeed any level of certainty.  Similarly, the notation attributed to the Veteran that the left ankle injury "set him up" for many musculoskeletal issues is imprecise as to the causal role played by the left ankle.  It is unclear whether "many musculoskeletal issues" actually includes the Achilles tendon injury and whether "set him up" implies a causal role.  

The opinion is also silent as to significant evidence regarding the extent of the gait alteration present at the time of the injury.  Notably, the injury occurred while the Veteran was warming up for a basketball game.  He also reported to a VA examiner in September 2008 that, up until May 2008, he was running two-to-three miles three times per week, and he attributed his decision to stop this activity to back pain, not to any gait abnormality.  At the time of a June 2008 VA spine examination, his gait was described as normal.  While the Veteran's gait may have been abnormal when seen by the private physician in November 2013, it is his gait at the time of the July 2008 Achilles tendon injury that is pertinent.  

While the opinion of the March 2010 VA examiner contains only a minimal rationale, it is conclusively stated and, unlike the November 2013 opinion, reflects an accurate understanding of the nature and history of the injury.  Accordingly, the Board assigns greater probative weight to the March 2010 opinion than to the November 2013 private opinion.  

There is no conclusively-stated opinion purporting to relate the Veteran's right Achilles tendon disability to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing the relationship between an acute injury of the Achilles tendon through such a remote etiology as an altered gait, falls outside the realm of common knowledge of a lay person but requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As the evidence that is both competent and conclusively stated does not establish a relationship between the right Achilles tendon disability and a service-connected disability, the Board finds that service connection for a right Achilles tendon disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right Knee Rating

The Veteran is seeking an increased rating for a right knee disability.  The current appeal arises from a service connection claim received at the RO in January 2010.  Service connection was granted for "right knee strain with arthritis" in an April 2010 rating decision with a 10 percent rating assigned pursuant to Diagnostic Code 5010-5257 effective January 29, 2010.  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As will be discussed in more detail below, the evidence demonstrates that there is essentially no lateral instability or recurrent subluxation as contemplated under Diagnostic Code 5257, nor does there appear to be the near equivalent of such symptomatology.  Rather, the Veteran's principal complaint has been painful and limited motion of the knee.  It is unclear why Diagnostic Code 5257 was chosen to rate the disability, particularly as the diagnostic codes applicable to arthritis (5003, 5010), when read together, specifically direct that arthritis should be rated on the basis of limitation of motion.  The Board also notes that, while the Veteran has made assertions of instability, the RO specifically found in assigning the rating that there was no instability of the knee.  Nevertheless, the issue before the Board is entitlement to an increased rating, and not whether a reduction in any particular knee rating is warranted.  Thus, regarding the rating under Diagnostic Code 5257, the issue before the Board is entitlement to a rating in excess of 10 percent.  

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which specifically provides that "Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.)."  

Here, the presence of arthritis has been satisfactorily established.  A February 2010 MRI found borderline degenerative osteophyte formation at the anterolateral margin of the lateral femoral condyle consistent with early osteoarthritic change.  

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The provisions of Diagnostic Code 5003 direct that, even where the criteria for a compensable rating are not met, a rating of 10 percent is to be assigned for each major joint or group of minor joints affected by limitation of motion, provided there is satisfactory evidence of painful motion.   

VA law has long established that a rating under Diagnostic Code 5257 does not contemplate limitation of motion, including due to pain.  It also does not contemplate symptoms of arthritis.  The rating schedule has been interpreted as contemplating the assignment of separate ratings for the knee where the appropriate symptomatology is shown.  Here, as discussed above, the Veteran is not currently being rated on arthritis or limitation of motion because the only rating established is under Diagnostic Code 5257.  Accordingly, the Board finds that a separate rating of 10 percent under Diagnostic Code 5003 is warranted as the record demonstrates arthritis with painful motion that is not limited to a compensable degree under Diagnostic Codes 5260, 5261.  See VAOPGCPREC 9-98, 38 C.F.R. § 4.59, Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The evidence does not demonstrate that motion (flexion or extension) of the Veteran's right knee is limited to the extent contemplated for a compensable rating, much less a rating in excess of 10 percent under Diagnostic Code 5260 or 5261.  When examined in March 2010, the Veteran could extend the knee fully to 0 degrees and could flex the knee to 140 degrees with onset of pain at 130 degrees.  After three repetitions, there was no additional limitation.  The Veteran denied experiencing symptom flares.  The Veteran reported to the March 2010 VA examiner that he experienced moderate intermittent pain occurring three to four times per week, as well as moderate stiffness, weakness, and pain.  The Veteran reported a difficulty with prolonged standing for more than one-half hour, walking more than 20 minutes, walking up and down steps, climbing, as well as squatting.  

A VA examination in November 2012 reveals flexion to 120 degrees with pain at 115 degrees.  There was no hyperextension; however, the examiner made no measurement of the degree of extension.  Range of motion after repetitive testing was unchanged.  The Veteran had pain associated with movement of the knee, when walking, and had a slight antalgic gait.  The Veteran complained of daily pain increasing as the day goes on.  The pain was rated at 7 out of 10.  By the end of the day, in bed, the pain is 3 out of 10 with occasional sharp pains when he turns.  The knee infrequently gives way, about once a month.  He can walk on a level 250 feet with pain.  Once or twice a month he has 2 days of sharper pain. 

Thus, in no instance has there been measured range of flexion that is limited to 45 degrees.  Accordingly, a compensable rating is not warranted for the right knee on the basis of limitation of flexion under Diagnostic Code 5260.  Measurements of extension have also been normal.  Therefore, a compensable rating is not warranted under Diagnostic Code 5261.  As noted above, the 10 percent rating assigned by the Board is due to painful motion that is not otherwise compensable under these codes.

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  As there is no finding consistent with ankylosis and as significant range of motion has always been demonstrated, a rating under Diagnostic Code 5256 is also not warranted.  

The Board acknowledges that the Veteran experiences episodes of give-way weakness.  Balanced against the Veteran's reports of weakness are clinical findings which consistently demonstrate normal or near-normal strength and normal muscle tone and bulk.  A March 2013 VA examination found 5 out of 5 strength on flexion and extension and no muscle atrophy.  The November 2012 examiner found strength at 4 out of 5 on flexion and 5 out of 5 on extension.  

The Board understands that the Veteran's central concern is that his right knee is painful and weak at times.  The Veteran has particularly emphasized the extent of his knee pain.  However, it is important for the Veteran to also understand that without symptoms such as pain and weakness, there would be no basis for even the 10 percent rating assigned in this decision.  It is important to keep in mind that the range of motion testing does not meet the requirements of a 10 percent rating, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain, weakness, and occasional giving way, the 10 percent rating could not be justified.

A noncompensable disability under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  

Indeed, VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any rating higher than 10 percent for the right knee under Diagnostic Codes 5003, 5010, 5260, 5261.  

The Board has also considered whether a rating higher than 10 percent is warranted for the right knee on the basis of recurrent subluxation or lateral instability.  However, in this case, there is significant evidence weighing against such symptomatology.  In fact, clinical testing for lateral instability and subluxation has been uniformly negative.  The Board acknowledges what appears to be a significant error in the reporting of the November 2012 examiner on this point.  The report reads: "There is no anterior stability or posterior stability, mediolateral stability.  There is no recurrent patellar subluxation."  

The Board finds that it is more reasonable to interpret this as a reporting error, with the intent to report no instability, than to interpret it as written.  When read in the context of the remainder of the report, which notes no meniscal conditions or surgery, no other knee conditions, no effusion of the joint, and a negative McMurray's test for cartilage injury, the finding as written is strongly contradictory.  A finding that there is no stability whatsoever, but no meniscal or cartilage injury is self-contradictory.  Lee v. Brown, 10 Vet. App. 336 (1997) (an opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words). 

The Board also looks to the prior examination report in March 2010, in which the examiner found no "instability" of the right knee.  This finding was supported by similar clinical testing showing a negative drawer sign, indicative of integrity of the cruciate ligaments of the knee, see Dorland's Illustrated Medical Dictionary 1912 (31st ed. 2007), as well as a negative McMurray sign.  A positive McMurray's sign/test is a cartilage click during knee manipulation and indicates meniscus injury.  See Dorland's Illustrated Medical Dictionary 1917 (31st ed. 2007).  In addition, the examiner found no giving way, no dislocation, and no subluxation.  

The Board acknowledges that the Veteran reportedly told the November 2012 examiner that he had a private MRI that showed degenerative joint disease and a small meniscal tear; however, the examiner found no indication of this in the record and noted that the McMurray test was negative.  The Board notes that the only private MRI of the knee in the record occurred in February 2010, at which time it was specifically noted that there were no ligamentous tears or meniscal tears found.

While the Veteran is competent to relate a diagnosis provided to him by a medical professional, in this case, his assertion as to a meniscal tear shown on an MRI report is contradicted by the report itself and by contemporaneous testing conducted by a medical professional for the specific purpose of making this determination.  While it is competent evidence, his assertion is not accurate.  

The Board also acknowledges the Veteran's hearing testimony regarding the knee includes his assertion that "the instability was definitely there as well."  The Board observes that the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  Ratings based on limitation of motion include weakness, incoordination, fatigue, etc. and therefore reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing for ligament laxity, such as varus, and valgus stress testing, and which is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  

While occasional give-way weakness has been described by the Veteran, the criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion, which is the equivalent of weakness or a combination of pain and weakness.  As here, there is clinical support for weakness, but as the clinical testing has been negative for lateral instability, the Board has considered the Veteran's observation of instability as the equivalent to weakness or giving way, and not lateral instability or subluxation as contemplated under Diagnostic Code 5257.  Nevertheless, the Board acknowledges that a 10 percent is already assigned under Diagnostic Code 5257, which contemplates slight lateral instability or recurrent subluxation.  

In sum, the evidence demonstrates that it is not at least as likely as not that the Veteran experiences lateral instability or recurrent subluxation of the right knee to a moderate or severe degree as is required for a rating in excess of 10 percent under Diagnostic Code 5257.  

The Board notes that, in addition to arthritis, the February 2010 MRI report found evidence of mild chondromalacia.  Chondromalacia is a "softening of the articular cartilage, most frequently in the patella."  Chondromalacia patellae is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  See Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007); see also Kizer v. Shinseki, No. 08-1575, 2010 WL 1252149 (Vet. App. April 1, 2010).  

Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

Here, the Veteran has not reported frequent episodes of locking of the right knee or effusion of the right knee, and the March 2010 examiner specifically found no locking or effusion of the right knee.  There is also no evidence or assertion of dislocation or removal of the semilunar cartilage.  The finding of mild chondromalacia does not establish or even suggest that the criteria for a rating under Diagnostic Codes 5258 or 5259 are met.   

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.   

To summarize the Board's findings regarding the right knee disability rating: a separate 10 percent rating is warranted under the provisions of Diagnostic Code 5003 on the basis of painful motion due to arthritis that is not compensable under Diagnostic Codes 5260 or 5261; however, no other separate compensable ratings are warranted, and a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the first Thun element is not satisfied.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, weakness, giving way, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for an extraschedular rating is not warranted.  

TDIU Claim

The Veteran is seeking a TDIU based on his assertion that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  

The Board notes that the Veteran meets the schedular criteria for consideration of a TDIU.  Service connection is in effect for a low-back disability rated at 40 percent since July 28, 2008; migraine headaches rated at 30 percent since May 10, 1999; a left ankle disability rated at 20 percent since May 10, 1999; instability of the right knee rated at 10 percent since January 29, 2010; and lower extremity radiculopathy rated at 10 percent for each leg since May 21, 2013.  The Board has also granted a separation 10 percent rating for limited motion of the right knee.  A combined disability rating of 80 percent is in effect since May 21, 2013, and a 70 percent rating is in effect since January 29, 2010.  There is also a single disability rated at 40 percent for the entire period.  See 38 C.F.R. § 4.16(a).

After a review of all of the evidence, the Board finds that, while the Veteran has been unemployed at various times pertinent to this appeal, the evidence does not establish that his service-connected disabilities, without regard to nonservice-connected factors, have rendered him unable to secure or follow a substantially gainful occupation.  

The Board notes initially that, despite repeated specific requests, the Veteran has never submitted a VA Form 21-8940 or equivalent information setting out his training, education, and employment experience, information necessary to determine his entitlement to TDIU.  The RO sent the Veteran multiple letters (September 2010, November 2012, and May 2013) requesting that he complete this form and attaching copies of the form for him to complete.  To date, he has not done so.  In addition, the undersigned Veterans Law Judge specifically raised this issue with the Veteran at the Board hearing and provided him an additional 60 days to compete and return the form.  While the Veteran submitted other evidence after the hearing, he did not submit a VA Form 21-8940 or equivalent information.  

A TDIU claim presupposes that the rating for the service-connected disability is less than 100 percent, and is based on subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  The Veteran's failure to provide the information requested limits the Board's ability to take into account the subjective factors contemplated in the Vettese holding, as the Board does not have a complete picture of this information.  

The Board's decision that the Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment is based in part on his demonstrated ability to perform in a work environment during at parts of the period on appeal, and also in part on inconsistencies in the Veteran's various accounts regarding whether he is able to work and the reasons for his asserted inability to work.  

In a September 2008 VA examination, the Veteran reported that he had been recently working as the Director of Business and Auxiliary Services for Berkley College in New Jersey.  His responsibilities had included administrative work and travel, as well as work in the bookstore and moving boxes.  The Veteran reported that he was terminated from this position as a result of his recuperation following the Achilles tendon injury, which the Board notes is not a service-connected disability.  

He also reported that, during the prior 12 months he had 3 episodes of incapacitating episodes requiring bed rest for his back disability, each lasting 2 to 3 days.  The Board notes that, while this is certainly reflective of occupational impairment, it is hardly an unreasonable amount of time missed over a 12 month period.  The September 2008 examiner concluded that there was no relationship between the left ankle disability and the Veteran's ability to perform his job responsibilities and activities of daily life.  

In the June 2010 VA examination report, the Veteran noted that he had not been actively seeking work since he left his last job.  The Veteran reported that he would seek work but he felt the current job market would not allow him to find a job.  Notably, the examiner found him able to carry out his activities of daily living without restriction, although chronic pain limited his sleep and was exacerbated by sitting or standing for extended periods.  The examiner found that, although he was unemployed, his current problems have not contributed to his unemployment.  

Just two months later, in August 2010, the Veteran reported to the same VA examiner that he was unable to seek work because of the severity of his cervical, thoracic, and lumbar pain.  This is inconsistent with his prior report relating his lack of employment to the job market.  The Veteran again noted that his recent retirement was caused by the Achilles tendon rupture and that he was unable to return to work after that time.  Again, the examiner found him to be independent in his activities of daily living with acceptable levels of pain.  

In a November 2012 VA examination, the Veteran noted that, subsequent to his supervisory work at Berkeley College, he transferred to Stanley Black & Decker in September 2011 and remained there until June 2012 when he stopped working due to back, migraine, and ankle problems.  

In a March 2013 opinion, it was found that the Veteran would not be able to do a physical type of job because a physical type job would adversely impact his thoracolumbar spine and right knee conditions; however, he would be able to do a desk type of job, which would not adversely impact either condition.  

In a May 2013 opinion, it was noted that the Veteran left his employment as a security consultant for Stanley Black & Decker due to medical reasons, with headaches being one.  One of the aspects of his job was to give presentations in front of people.  He had a hard time doing this because of a lack of focus secondary to headaches.  

The Veteran testified in November 2013 that he was again employed, now part time, as site coordinator for the after school program at a local YMCA.  This position required him to get up and walk around, but did not require him to lift heavy objects.  The Veteran was averaging 20 to 25 hours per week at $15 per hour.  The Board notes that this equates to $15,600 per year, assuming the lower 20 your figure.  While there is no regulatory definition of "substantially gainful employment."  Section 4.16(a) provides guidance in that it states: "Marginal employment shall not be considered gainful employment."  It also says definitively that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  § 4.16(a).  A review of Census Bureau publications reveals that the poverty threshold in 2013 for a single person under the age of 65 was $11,945.  Thus, while the Veteran's employment was part-time, it was not marginal employment.  

In documentation submitted in March 2014 in support of a motion to advance the appeal on the docket, the Veteran noted that he had left his job at the YMCA due to "my unstable medical condition."  He provided no details as to what specific medical condition caused him to leave.  

The Board accepts the opinion of the March 2013 examiner that physical employment would be precluded by the Veteran's service-connected disabilities.  However, based on the limited information provided by the Veteran, it would appear that his training and work experience includes non-physical work experience.  While he has asserted that his headaches interfere with his ability to focus, the evidence shows that he has been able to function despite his headaches.  The most recent VA examination in March 2010 shows that he experienced dull achy headaches every day, and that severe headaches would occur 5 to 6 times per month.  While the headaches would certainly be expected to impair occupational function, the symptoms described by the Veteran do not appear to render him unable to secure or follow a substantially gainful occupation, even considering his other service-connected disabilities.  Indeed, the schedular rating criteria for migraines include consideration of economic inadaptability, which is not shown.  

In sum, the Veteran has presented inconsistent accounts regarding his type and degree of occupational impairment.  He has at various times attributed job losses to headaches, back pain, and ankle pain, as well as nonservice-connected disabilities and a poor job market.  However, in the midst of the current claim and appeal he has worked various full time and part time jobs which appear to be substantially gainful.  On this record, the Board concludes that the criteria for a TDIU are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran has not asserted that there was any deficiency in the notice provided him under the Veterans Claims Assistance Act of 2000 (VCAA), or that there is any additional outstanding medical evidence pertinent to the claims.  The RO attempted to obtain records from the Social Security Administration but received the response that the "[t]he person did not file for disability benefits, [or], the person filed for disability benefits but no medical records were obtained."  The Veteran has been furnished VA examinations to evaluate his service-connected right knee disability and to determine the nature and etiology of the claimed cervical spine and right Achilles tendon disabilities.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner as well as the adequacy of his opinion).

The Veteran testified that his right knee disability has gotten worse since the most recent examination and his representative requested a remand for a new examination.  However, despite questioning as to the nature of the worsening, the Veteran provided no details other than noting worsening pain in his left nonservice-connected knee.  The Veteran's vague assertion of worsening without even a minimum description of the nature and extent of the worsening does not lead to the reasonable conclusion that a new examination is necessary, and the Board finds that the evidence of record is adequate to adjudicate the claims.  

Regarding the repeated and unsuccessful requests by the RO and the Board to obtain a completed VA Form 21-8940 or equivalent, the Board finds that no additional efforts are necessary.  The Veterans Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, both the RO and the Board have gone beyond reasonable notice and assistance in communicating the need for information requested.  The Board concludes that there is no reasonable possibility that additional efforts would be fruitful.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

In this case, during the Board hearing, the Veteran verified that all pertinent private records had been submitted.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  The Veterans Law Judge informed the Veteran as to the basis for the denial of each claim at the RO level and advised him of the evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a disorder of the right Achilles tendon is denied.

A separate rating of 10 percent, but not higher, for right knee arthritis with painful motion is granted.  

A rating in excess of 10 percent for lateral instability or recurrent subluxation of the right knee, or other separate compensable rating, is not warranted.  

TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


